
	
		I
		111th CONGRESS
		1st Session
		H. R. 2390
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2009
			Ms. Roybal-Allard
			 (for herself and Mr. Sessions)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for a Medicare prescription drug outreach
		  demonstration program for individuals who are eligible for benefits under the
		  Medicare Program and for medical assistance under Medicaid and who have mental
		  disabilities.
	
	
		1.Short titleThis Act may be cited as the
			 Guidance, Understanding, and Information for Dual Eligibles
			 (GUIDE) Act.
		2.Findings;
			 purpose
			(a)FindingsThe
			 Congress finds the following:
				(1)Nearly 8,800,000
			 Americans were eligible for benefits under the Medicare program and for medical
			 assistance under Medicaid (dual eligible beneficiaries) in fiscal year 2005. Of
			 these dual eligible beneficiaries, almost 40 percent have
			 cognitive impairments, including Alzheimer’s disease, dementia, serious mental
			 illnesses, and intellectual disabilities. Until December 31, 2005, dual
			 eligible beneficiaries received outpatient prescription drug benefits through
			 medical assistance under Medicaid. On January 1, 2006, drug coverage for dual
			 eligibles switched from Medicaid to Medicare.
				(2)In 2008, 53
			 percent of dual eligible beneficiaries had medication access problems and of
			 those, 27 percent experienced significant adverse clinical events.
				(3)Individuals with medication access issues
			 experience significantly more adverse clinical events. Among dual eligible
			 beneficiaries with mental illness who had medication access problems, 27
			 percent experienced significant adverse clinical events, which included
			 emergency room visits and hospitalizations.
				(4)In total, over
			 1,000,000 dual eligible beneficiaries and low-income subsidy beneficiaries were
			 automatically auto-enrolled to new benchmark prescription drug plans under part
			 D of the Medicare program between 2006 and 2007.
				(5)Community
			 providers are at the front line of helping the most vulnerable dual eligible
			 beneficiaries obtain prescription drug coverage under the Medicare program and
			 navigate complex enrollment and low-income subsidy eligibility requirements
			 under such program.
				(b)PurposeIt
			 is the purpose of this bill to help low-income persons with cognitive
			 impairments to enroll in and navigate the prescription drug benefit under the
			 Medicare program by providing front line community providers who serve the
			 population daily with financial assistance to conduct vigorous education and
			 outreach and direct case management.
			3.Medicare
			 prescription drug outreach demonstration program for dual eligible
			 beneficiaries with mental disabilities
			(a)In
			 generalThe Secretary of
			 Health and Human Services (in this section referred to as the
			 Secretary) shall establish a 3-year demonstration program (in
			 this section referred to as the demonstration program) under
			 which the Secretary awards grants and contracts to appropriate, qualified
			 community programs and clinics for individuals with intellectual or
			 developmental disabilities or such programs that are described in subsection
			 (b)(1) of section 1913 of the Public Health Services Act, regardless of whether
			 such program meets the criteria described in subsection (c) of such section, to
			 employ qualified social workers and case managers to provide Medicare
			 prescription drug assistance described in subsection (c) to target full-benefit
			 dual eligible individuals. As a condition of receipt of a grant or contract
			 under this subsection, a program or clinic shall collect and maintain data
			 identified by the Centers for Medicare & Medicaid Services as critical for
			 the final evaluation and report to Congress described in subsection (d).
			(b)Target
			 full-benefit dual eligible individual definedFor purposes of this section, the term
			 target full-benefit dual eligible individual means a part D
			 eligible individual, as defined in section 1860D–1(a)(3)(A) of the Social
			 Security Act (42 U.S.C. 1395w–101(a)(3)(A)), who is a full-benefit dual
			 eligible individual (as defined in section 1935(c)(6) of the Social Security
			 Act (42 U.S.C. 1396u–5(c)(6))) with one or more mental disabilities, including
			 mental retardation, dementia, mental illnesses, Alzheimer’s disease, autism, or
			 any other related condition that produces serious cognitive impairments.
			(c)Types of
			 assistanceFor purposes of
			 subsection (a), the Medicare prescription drug assistance described in this
			 subsection is one-on-one counseling with respect to one or more of the
			 following areas of assistance:
				(1)Assistance with
			 initial enrollment in a prescription drug plan under part D of title XVIII of
			 the Social Security Act or in an MA–PD plan under part C of such title.
				(2)Assistance with
			 switching from one such prescription drug plan or MA–PD plan to another such
			 prescription drug plan or MA–PD plan.
				(3)Assistance with
			 filing for an exception to a formulary used by such a plan.
				(4)Assistance with
			 filing a grievance, reconsideration, or appeal under section 1860D–4 of the
			 Social Security Act (42 U.S.C. 1395w–104), including assistance with collecting
			 relevant information to file such a grievance, reconsideration, or
			 appeal.
				(5)Assistance with navigating utilization
			 management programs administered by a PDP sponsor offering a prescription drug
			 plan under part D of title XVIII of the Social Security Act or a Medicare
			 Advantage organization offering an MA–PD plan under part C of such
			 title.
				(6)Assistance with
			 obtaining prescription drugs from pharmacies participating with such a
			 plan.
				(7)Assistance with
			 facilitating contact with the Medicare Beneficiary Ombudsman appointed under
			 section 1808(c) of the Social Security Act (42 U.S.C. 1395b–9).
				(d)Evaluation and
			 report
				(1)EvaluationThe
			 Secretary shall provide for an evaluation of the demonstration program. Such
			 evaluation may include an analysis of—
					(A)the utilization of the assistance provided
			 under the program;
					(B)the satisfaction
			 of target full-benefit dual eligible individuals with such assistance;
			 and
					(C)the success of the
			 program in—
						(i)facilitating
			 access by such individuals to covered part D drugs (as defined in section
			 1860D–2(e) of the Social Security Act (42 U.S.C. 1395w–102(e)); and
						(ii)medication
			 compliance.
						(2)ReportNot later than 6 months after the date of
			 the completion of the demonstration program, the Secretary shall submit to
			 Congress a report on such evaluation and shall include in such report
			 recommendations regarding the feasibility of permanently funding an education
			 and outreach program on the prescription drug benefit under the Medicare
			 program for target full-benefit dual eligible individuals.
				(e)Authorization of
			 appropriationsThere is authorized to be appropriated for each of
			 the fiscal years 2011 through 2013—
				(1)to carry out this
			 section (other than subsection (d)), $10,000,000; and
				(2)such sums as may
			 be necessary to carry out subsection (d).
				
